Title: From James Madison to Edmund Randolph, 26 November 1782
From: Madison, James
To: Randolph, Edmund


My dear Friend
Philada. Novr. 26th. 1782
The Governor in his letter to the Delegates of the 8th. of the prest. month, after observing that the great scarcity of cash in Virga. will put it out of her power to comply with the demands of Congress, unless the Financier will accept Tobo. in payment, desires us to sound the latter on that subject. We accordingly called on Mr. Morris, and to our astonishment were told that a p[r]oposition to this very effect, and to the amount of sixty thousand dollars had been a considerable time lying before the executive[,] that his Agent had been instructed to allow the current price and that he wished to have obtained the tobacco because it could be immediately sent under a fortunate convoy to Holland where its influence on public credit might be critical and important. Either therefore Mr. M. must have been basely deceived by his agent which can hardly be supposed or the governor must in the first place have rejected a fair offer and in the next imposed on us a very nugatory and aukward negotiation As we concealed from the Superintendt. that our enquiries originated with the governor he escaped the risk to which he had exposed his character with that minister I cannot pass over this circumstance without a lamentation on the obloquy which Virginia brings on herself by submitting to be eclipsed by even the feeble efforts of other states The monthly lash of the Receiver’s proclamation, which has roused so many other states into some degree of emulation has produced no effect on her In our conversation with Mr. M. we were indeed told that Mr. Webb had a prospect of between two and three thousand dollars But if any thing can add to the mortification which we feel at the receipt of nothing it will be the receipt of so beggarly a sum I confide therefore that there is at least enough of pride in the state to prevent it
We are likely to have on our hands near 200 souls carried from Kentucky about 2 years ago into captivity in Canada, and lately discharged by the Governor of that Province. A part of them are already arrived. They are all in great distress and have been enabled to proceed this far only by the benevolent provisions of the Commander in cheif. Humanity will not suffer us to leave them unassisted with the means of reaching their homes, or at least their State. But whence are the means to be derived? To draw bills for a sufficient sum without warrant, and even without a certainty that they can be honoured is a very painful experiment. To resort to the Coffers of Congress into which we shall probably be reminded that not a single shilling has been contributed by Virga. in favor of Citizens too whose misfortunes will be traced up to disrespect to recommendations of Congress, will be far from relieving our feelings. Having not yet conferred with my Colleague on the subject, the result of these perplexities is uncertain.
For want of something more interesting, I will epitomize for you the proceedings of Congress on Friday last. I have already informed you, if my recollection does not fail me, that Congress long since recd. a letter from Mr. H. L. informing them of his di[s]charge from captivity, and of his having authorized an expectation in the British ministry that Cornwallis should in return be discharged from his parole. Shortly after a letter from Docr. F. acquainted Congress that at the pressing instance of Mr. L. in consideration of the power given him to exchange B——g——e for him and of the reasonableness of the thing he had executed an instrument setting Cornwallis at full liberty, untill the pleasure of Congress should be known. These papers had been committed, and the Committee had reported a ratification of the instrument. After some debate a recommittment took place. In this state the business remained untill the day abovementioned, when in order to satisfy some members who had called for a report, and to enable the Committee to adapt their report to the sense of Congress, a motion was made to instruct the Committee to report a proper act of rati &c. On this motion the merits of the case, which as connected with our national character may be deemed of some moment, fell under general discussion. In support of the motion it was argued that whenever a public Minister entered into unauthorized engagements, the only alternative which presented itself to the Sovereign, was either to ratify the engagements or to recal the minister unless indeed he should prefer both: that Congress, having even refused to permit the minister in question to decline his appointment had therefore no option left but to support him in what he had taken upon himself: that nothing could be more preposterous than to detain him in so dignified & confidential a service, and at the same time to degrade him in the estimation both of his friends and enemies, by a public disavowal of his conduct: that it was particularly improper to send him into negociations with the latter under the impression of supposed obligations to them that a part of this reasoning was applicable to the part which Dr. F. another minister had taken in the measure[;] that the Marquis de la Fayette who in consequence of the liberation of Cornwallis had with the approbation of the Ministers, undertaken an exchange of several of his family, would also participate in the mortification; that finally it was greatly overrating the importance of Cornwallis to sacrifice all these considerations to the policy or gratification of prolonging his captivity
On the adverse side it was said that the British Govt. having treated Mr. L. not as a prisoner of war but as a Traitor, having refused to exchange him for Genl. B——g——e when the offer was made, and having declared by the British commanders at N. Y. that he had been freely discharged, neither Mr. L. nor Congress could be bound either in honor or justice, to render an equivalent, whilst policy strongly inculcated that so barbarous an instrument of war and so odious an object to the people of the U. S. should be held as long possible in the chains of captivity; that as the latest advices rendered it probable that Mr. L. was at this time on his return to America, the dignity of the Commission for peace could not suffer from any mark of disapprobation which might lie on his public conduct; that Docr. F’s character was guarded against injury in the case by an express reservation in his act for the allowance or disapprobation of Congress; that the same might be said with respect to the Marquis de la Fayette; that the solemn declaration made by Congress agst. any partial exchanges untill a cartell should be established on national principles would not admit even of a ratification of an exchange antecedent to the declaration.
These were the ostensible reasons for the opposite opinions on this question. We may well suppose however, that with some members at least they were secretly corroberated, on one side by personal attachment to Mr. L. and on the other by a dislike to his character and a distrust excited by circumstances which I some time ago related to you. It is to be observed at the same time that several members who admitted the force of this last consideration, were led by the arguments first stated, to oppose the opinion of those who urged it. The Question was at length suspended at the request of some new members who wished for further information. There is some reason to believe that it will be followed by an attempt to rescind the appointment

The obstinacy of Rhode Island in rejecting the Impost, is a subject of very general and pointed crimination not only among the public creditors and their friends who deem it equivalent to a denial of justice but among the most enlightened patrons of the foederal interests who pronounce it a blow to our credit abroad as well as our future credit at home And in truth who can combine this consideration with the paltry payments on the last requisition of Congress and not shudder at the prospect This obstinacy on the part of R. I. is supposed, on good grounds, to be much cherished by the limited manner in which other states have acceded to the impost from which she infers a latent repugnance to the measure. Would it not then be prudent in Virginia to revise and enlarge her act of compliance? If her example should prove less efficatious than might be wished it would at least have a conciliating effect on other states and gain her general credit I see no possible objection; unless indeed, she wishes the plan to be frustrated; in which case I can only give it as my firm opinion that a thorough knowledge of public affairs would speedily reconcile her to it. If your own ideas correspond with those here expressed, and the temper of the Legislature be not unfavorable, you will give such suggestions as may be best adapted to the object, and make them the subject of a future paragraph.
The copiousness of your favor of the 16th. is a flattering presage of legislative communications. The reply of Mr. Jefferson to Mr. M——s’s queries is more accessible than you were aware. I have had a perusal of it, and have taken a few extracts. All therefore that will be necessary on your part will be to specify your commands. A transcript of the entire work I presume might be obtained, but it is too voluminous for any other pen than a hired one, to wch. perhaps objections might arise from delicacy. My extracts would have been fuller had I not taken it for granted that Mr. J. had retained a copy of which I might herafter avail myself.
A letter from Genl W. of the 19th. informs Congress that the residue of the B. fleet was about leaving N. Y. that 25 transports had arrived there from Quebec prepared before their sailing for the reception of troops, and that he had rcd. thro’ two channels intelligence that troops were actually embarking, altho’ he cd. not vouch for it. Another acct. had also arrived of the evacuation of Charlestown, the foreign troops having gone to Halifax & the British to the West Indies.
Col: Hamilton took his seat in Congress yesterday as a Delegate for the State of N. Y. Mr. Peters, Mr. Fitsimmons & Genl. Mifflin have attended some days as members for Pennsa.
